UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2012 Commission File Number: 000-54634 PEMBINA PIPELINE CORPORATION (Name of registrant) 3800, 525 – 8th Avenue S.W. Calgary, Alberta T2P 1G1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. ¨ Form 20-Fx Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule101(b)(7):¨ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PEMBINA PIPELINE CORPORATION Date: April 2, 2012 By: /s/ Jennifer A. Harker Name: Jennifer A. Harker Title: Corporate Secretary & Senior Legal Counsel Form 6-K Exhibit Index Exhibit No. Description News Release dated April 2, 2012 - Pembina Pipeline Corporation Announces Closing of Acquisition of Provident Energy Ltd. and NYSE Listing
